Case: 15-30024      Document: 00513205075         Page: 1    Date Filed: 09/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-30024
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
ROBERT FRANKLIN BRUCE,                                                  September 23, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk

v.

TERRY TERRELL; GEO CORPORATION; N/P HARMON; ANGELA EASON;
TINA MESSNER; SERGEANT MCCALLON; NURSE DODDIN; NURSE
GRANGER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:13-CV-2779


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Robert Franklin Bruce, Louisiana prisoner # 397176, appeals the district
court’s dismissal of some, but not all, of the claims set forth in his 42 U.S.C.
§ 1983 suit. He moves for leave to proceed in forma pauperis (IFP) following
the district court’s certification that the appeal was not taken in good faith.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30024     Document: 00513205075      Page: 2    Date Filed: 09/23/2015


                                  No. 15-30024

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.”   Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).           Our
jurisdiction is limited to appeals from “final decisions of the district courts.” 28
U.S.C. § 1291.     Under Federal Rule of Civil Procedure 54(b), a decision,
however designated, that adjudicates fewer than all the claims may be
considered on appeal only if the district court expressly determines that there
is no just reason for delay and expressly directs entry of a final judgment. A
district court satisfies the requirements for entering an order of final judgment
under Rule 54(b) “[i]f the language in the order appealed from, either
independently or together with related portions of the record referred to in the
order, reflects the district court’s unmistakable intent to enter a partial final
judgment under Rule 54(b) . . . .” Kelly v. Lee’s Old Fashioned Hamburgers,
Inc., 908 F.2d 1218, 1220 (5th Cir. 1990) (en banc); see also Briargrove
Shopping Ctr. Joint Venture v. Pilgrim Enter., Inc., 170 F.3d 536, 538-41 (5th
Cir. 1999) (dismissing appeal for lack of jurisdiction, despite that order
appealed from was labeled final judgment, when nothing in record indicated
district court’s intention to certify judgment as appealable under Rule 54(b)).
      Neither the dismissal nor anything else in the record indicates that the
district court intended to issue a partial final judgment under Rule 54(b). See
id. Accordingly, this court is without jurisdiction, the appeal is DISMISSED,
and the IFP motion is DENIED.




                                         2